Citation Nr: 1732282	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active military service from May 1962 to May 1964 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his July 2013 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew his request in January 2017.

In a July 2017 Brief, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence submitted since the January 2017 Supplemental Statement of the Case.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this issue on appeal.

The Veteran was provided a VA examination for his service-connected chronic lumbosacral strain in October 2016.  The examination report noted there was pain on all range of motion testing and that pain caused functional loss, but the report did not specify the degrees at which pain began.  As well, the examination did not assess pain in both active and passive motion, but rather stated passive range of motion testing could not be performed or was not medically appropriate, without further explanation.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the October 2016 back examination is inadequate because it is incomplete, and that a new examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the chronic lumbosacral strain on appeal; this specifically includes treatment records from the Southern Arizona VA Health Care System from July 2017 to the present.

2. After completing directive (1), the AOJ should arrange for a VA spine evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected chronic lumbosacral strain.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated specifically with the Veteran's chronic lumbosacral strain, noting their frequency and severity as opposed to nonservice-connected back disability.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claim, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


